Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112

Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, line 12, “an anchor” is vague and indefinite as to whether or not it is reciting the same “anchor” recited in line 10, “…receive an anchor…”.  Dependent claims 2-10 is also rejected since it depends from rejected claim 1.  Regarding claim 10, line 10, “an anchor” is vague and indefinite as to whether or not it is reciting the same “anchor” recited in line 7, “…without an anchor”.  Dependent claims 12-20 is also rejected since it depends from rejected claim 11.  
Claim Rejections - 35 USC § 102

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barina et al (US Patent no. 6,955,515). Barina discloses a hanging rack assembly comprising: a mounting rail (102) comprising: a mounting base having a first end, a second end, a first edge that extends between the first and the second end, and a second edge that extends between the first end and the second end, the mounting base having opposite faces that extend between the first end, the second end, the first edge, and the second edge; a mounting lip (104, figure 3b) that extends outward from one of the first edge and the second edge; wherein the mounting base comprises an array of spaced-apart, non- circular openings (304, figure 3b)  extending across the mounting base each non-circular opening sized to receive an anchor )116, figure 3c) for mounting the mounting rail (104) through a thickness of the mounting base to a surface; and an anchor (108) comprising a body having a non-circular section (306, figure 3d) that is configured to cooperatively engage one non-circular opening to inhibit spin of the anchor relative to the one non-circular opening during mounting the mounting rail to the surface, the anchor having the body that is hollow and sized and configured to receive a fastener (108, figure 3b) that deforms the body and anchors the mounting rail to the surface.  
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence (US Patent no. 9057393).  Lawrence discloses a mounting rail comprising all the claimed features of applicant’s device as shown in the figures and further illustrated below.

    PNG
    media_image1.png
    872
    1249
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Trunkle (US Patent no. 9,668,576) in view of Diep et al (US Patent no. 9599140).
Trunkle discloses a hanging rack assembly comprising: a mounting rail (10, figure 1 and 110, figure 5) comprising: a mounting base (12, figure 1 and 112, figure 5) having a first end, a second end, a first edge that extends between the first and the second end, and a second edge that extends between the first end and the second end, the mounting base having opposite faces that extend between the first end, the second end, the first edge, and the second edge; and a mounting lip (14, figure 1, 111, figure 5) that extends outward from one of the first edge and the second edge; wherein the 
However, Trunkle does not disclose wherein the mounting base comprises one or more non-circular openings sized to receive an anchor with a non-circular section and hollow for mounting the mounting rail to a surface.  
 
Diep discloses a hanging rack assembly comprising: a mounting rail comprising: a mounting base (30, figure 1) having a first end, a second end, a first edge that extends between the first and the second end, and a second edge that extends between the first end and the second end, the mounting base having opposite faces that extend between the first end, the second end, the first edge, and the second edge; wherein the mounting base comprises a non- circular opening (31, figure 1) extending across the mounting base each non-circular opening (31) sized to receive an anchor (20, figure 1)  for mounting the mounting rail through a thickness of the mounting base to a surface; and an anchor (20, figure 1) comprising a body having a non-circular section (24, figure 1) that is configured to cooperatively engage one non-circular opening (31, figure 1) to inhibit spin of the anchor relative to the one non-circular opening during mounting the mounting rail to the surface, the anchor (20) having the body that is hollow (passage where fastener 52 extends through anchor, figure 5) and sized and configured to receive a fastener (52) that deforms the body and anchors the mounting rail (30) to the surface.  It would have been obvious to one of ordinary skilled in the art to have modify the mounting arrangement of Trunkle such that the base 
Regarding claim 2, in the Trunkle and Diep combination, Trunkle discloses
wherein the mounting rail (10, figure 1)  comprises a cover-guiding lip (11, figure 1) that extends outwardly from the first edge and away from the second edge.  
Regarding claim 8, in the Trunkle and Diep combination, Trunkle discloses wherein the mounting lip (14, figures 1 and 3) extends outwardly from the second edge, toward the first edge and away from the mounting base at an angle from 10 degrees to 45 degrees.  
Regarding claim 9, in the Trunkle and Diep combination, Trunkle discloses wherein the mounting lip (111, figure 5) extends outwardly from the first edge of the mounting rail at an angle from 90 degrees to 145 degrees (figure 5).  
	Regarding claim 10, in the Trunkle and Diep combination, Trunkle discloses wherein the mounting lip (111, figure 5) extends outward from the first edge and away from the second edge.  
Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doench (US Patent no. 7,086,544) in view of Diep et al (US Patent no. 9599140). 
Doench discloses a hanging rack assembly comprising: a mounting rail (11, figure 1) comprising: a mounting base (see illustration below) having a first end, a second end, a first edge (see “edge” in illustration below) that extends between the first and the second end, and a second edge (see “edge” in illustration below) that extends between the first end and the second end, the mounting base having opposite faces (opposite faces of mounting base, see illustration below) that extend between the first end, the second end, the first edge, and the second edge; and a mounting lip ( 40, figure 1) that extends outward from one of the first edge and the second edge; wherein the mounting base is mounted to a wall surface.

    PNG
    media_image2.png
    799
    951
    media_image2.png
    Greyscale

However, Doench does not disclose wherein the mounting base comprises one or more non-circular openings sized to receive an anchor with a non-circular section for mounting the mounting rail to a surface.  
Diep discloses a hanging rack assembly comprising: a mounting rail comprising: a mounting base (30, figure 1) having a first end, a second end, a first edge that extends between the first and the second end, and a second edge that extends between the first end and the second end, the mounting base having opposite faces that extend between the first end, the second end, the first edge, and the second edge; wherein the mounting base comprises a non- circular opening (31, figure 1) extending across the mounting base each non-circular opening (31) sized to receive an anchor (20, figure 1)  for mounting the mounting rail through a thickness of the mounting base to a surface; and an anchor (20, figure 1) comprising a body having a non-circular section (24, figure 1) that is configured to cooperatively engage one non-circular opening (31, figure 1) to inhibit spin of the anchor relative to the one non-circular opening during mounting the mounting rail to the surface, the anchor (20) having the body that is hollow (passage where fastener 52 extends through anchor, figure 5) and sized and configured to receive a fastener (52) that deforms the body and anchors the mounting rail (30) to the surface.  It would have been obvious to one of ordinary skilled in the art to have modify the mounting arrangement of Doench such that the base openings are non-circular for fixing noncircular section of anchors for receiving fasteners as taught to be desirable by Diep such anchor and fastener combination for mounting is old and well-known in the art of fastener mounting.  
Regarding claim 2, in the Doench and Diep combination, Doench discloses
wherein the mounting rail (11, figure 1)  comprises a cover-guiding lip (upper lip as illustrated above) that extends outwardly from the first edge and away from the second edge.  
Regarding claim 8, in the Doench and Diep combination, Doench discloses the hanging rack assembly of claim 1, wherein the mounting lip (40, figure 1) extends outwardly from the second edge, toward the first edge and away from the mounting base at an angle from 10 degrees to 45 degrees.  
Regarding claim 9, in the Doench and Diep combination, Doench discloses the hanging rack assembly of claim 1, wherein the mounting lip (upper lip, see illustration 
	Regarding claim 10, in the Doench and Diep combination, Doench discloses wherein the mounting lip (upper lip, see illustration above) extends outward from the first edge and away from the second edge.  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Doench (US Patent no. 7,086,544) in view of Diep et al (US Patent no. 9599140) as applied to claims 1 and 2 above, and further in view of Costa et al (US Patent no. 7,387,212).  Doench and Diep combined discloses a hanging rack assembly comprising all the claimed features of applicant’s device except for a rail cover for with a mounting flange receiving the cover-guiding lip; and wherein the rail cover height partially cover a height of the mounting rail; and wherein a clearance is provided between a bottom edge of the rail cover and the edge of the mounting rail.   Costa discloses a mounting rail (60) with openings (66, figure 3) for receiving anchors (F) for mounting onto a surface wherein the mounting rail comprising a cover-guiding lip (66, figure 4) for receiving a rail cover (68) for covering the fasteners and openings of the mounting rail (60).  It would have been obvious to one of ordinary skilled in the art to have modify the mounting rail of Doench and Diep combined such that a rail cover is provided on the cover-guiding lip for covering the fasteners and openings of the mounting rail as taught to be desirable by Costa.  
Regarding claims 4 and 5, the combination of Doench, Diep, and Costa combined would have provided the arrangement wherein the rail cover height partially cover a height of the mounting rail since Doench provides mounting lip at its lower portion thereof; and such that there would be a clearance is provided between a bottom edge of the rail cover and the edge of the mounting rail to provide for the mounting of the adjustable hanging uprights of Doench.   
s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Doench (US Patent no. 7,086,544) in view of Diep et al (US Patent no. 9599140) as applied to claim 1 above, and further in view of Fernandez (US Publication no. 2009/0139943).  Doench and Diep combined discloses a hanging rack assembly comprising all the claimed features of applicant’s device. 
 Regarding claim 6, Doench further discloses the rack assembly further comprising an adjustable hanging upright (18, figure 1) comprising a plurality of apertures (12, figure 1) on a front surface, the adjustable hanging upright having one or more slots (see illustration above) sized to slidingly receive the mounting lip (40), the adjustable hanging upright including a rear portion (wherein the slot is located see illustration above).
However, Doench and Diep combined does not disclose the adjustable hanging upright with a slide-assisting recess that extends away from the mounting base allowing the adjustable sliding rail to slide side-to-side along the mounting lip.  
Fernandez discloses a hanging rack assembly comprising: a mounting rail (110, figures 2 and 12) comprising: a mounting base (the vertical center portion of 110, figures 2, 12, 13) having a first end, a second end, a first edge that extends between the first and the second end, and a second edge that extends between the first end and the second end, the mounting base having opposite faces that extend between the first end, the second end, the first edge, and the second edge; and a mounting lip (124, figure 12) that extends outward from one of the first edge and the second edge; wherein the mounting base comprises one or more non-circular openings (118, figures 3 and 12) 
Regarding claim 6, Fernandez discloses further comprising an adjustable hanging upright (figures 2 and 20) comprising a plurality of apertures (156, figure 20) on a front surface, the adjustable hanging upright having one or more slots (157) sized to slidingly receive the mounting lip (124), the adjustable hanging upright including a rear portion (154, figure 20) and a slide-assisting recess (160, figure 20) that extends away from the mounting base (the vertical center portion of 110) to engage a guide (123) of the mounting rail allowing the adjustable sliding rail to slide side-to-side along the mounting lip (124).  
It would have been obvious to one of ordinary skilled in the art to have modify the adjustable hanging upright and mounting rail of Doench and Diep combined such that the adjustable hanging upright is provided with a slide-assisting recess that extends away from the mounting base to engage a guide of the mounting rail allowing the adjustable sliding rail to slide side-to-side along the mounting lip as taught to be desirable by Fernandez.
Regarding claim 7, in the Doench, Diep, and Fernandez combination, Fernandez teaches wherein the adjustable hanging upright comprises a substantially U-shaped body (154, figure 21) having the front surface and two parallel side walls (152, figure 21).  
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.  Applicant argues that none of the prior art shows fastener inserted into a hollow anchor with a non-circular section to engage the non-circular opening of the mount rail as added to the amended claims.   Newly found reference to Diep teaches provisions of hollow anchor with a non-circular section to engage the non-circular opening of the mount rail to prevent turning of the anchor.  Such hollow anchor and fastener combination for mounting is old and well-known in the art of fastener mounting as demonstrated further by the current cited art of record.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The current cited art of record further demonstrate fastener mounting that includes a hollow anchor and fastener combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc